Citation Nr: 1506968	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for asthma.

4.  Entitlement to a compensable initial schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx prior to August 9, 2007, and in excess of 10 percent on and after August 9, 2007.  

5.  Entitlement to an initial extraschedular rating in excess of 10 percent for hemorrhoids.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  It was most recently before the Board in April and June 2013, when it was remanded to the Agency of Original Jurisdiction (AOJ) so that needed development could be undertaken.  Following the AOJ's most recent attempts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By its June 2013 remand, the Board directed the AOJ to obtain all pertinent VA treatment records not already on file and to afford the Veteran various VA examinations in order to obtain findings and opinions in connection with certain of her claims for service connection and initial and/or increased ratings.  In addition, referral of the questions of extraschedular entitlement to higher initial ratings and for a TDIU to the VA's Director of the Compensation and Pension Service and readjudication were to be accomplished.  

Review of the record now on appeal indicates that only some of the actions sought were undertaken on remand.  VA treatment records were obtained in July 2013 and made a part of the electronic claims folder, but it is also evident that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, requesting that the AOJ obtain all VA treatment records for each of the disabilities herein at issue at what appears to be three separate VA facilities in South Texas.  However, no additional VA treatment records are shown to have been requested or added to the electronic or paper claims folder and further remand is required for compliance with the VA's duty to assist.  

The record also reflects that the Veteran was afforded a VA respiratory examination in October 2013, but the question of aggravation of claimed asthma by service-connected allergies and allergic rhinitis and/or sinusitis was not fully addressed.  "[N]ot due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

As well, specific questions were posed by the Board in its most recent remand which were to be addressed by one or more medical professionals on remand, but which were not.  In particular, data and/or opinions were requested as to the extent of any neurological impairment of the left fifth finger, to include what specific nerve or nerves were involved and the extent, if any, of any resulting paralysis; whether the rating criteria for evaluation of service-connected postoperative residuals of a fracture of the left fifth proximal phalanx under Diagnostic Codes 5230 and 8515 fully encompass all pertinent manifestations and symptoms; whether the rating criteria for evaluation of the Veteran's hemorrhoids under Diagnostic Codes 7332 and 7336 fully address all of her individual manifestations and symptomatology; and whether service-connected disabilities, alone, rendered the Veteran unemployable.  Of the foregoing, only the last was in any way considered by the VA examiner on a general medical examination performed in January 2014.  And, while the VA examiner did opine that service-connected disabilities of the Veteran resulted in her unemployability, such opinion was incorrectly premised on the VA examiner's consideration of bilateral carpal tunnel syndrome as one of the Veteran's service-connected disabilities.  Further remand to facilitate appropriate responses to the foregoing is deemed necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Finally, the Board notes that neither supplemental statement of the case furnished to the Veteran on remand specifically references that consideration was afforded the VA treatment records obtained in July 2013 and made a part of the claims folder while this case was in remand status.  That oversight is in violation of  38 C.F.R. §§ 3.103, 19.31, 19.37(a) (2014) and corrective action is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including but not limited to those compiled since July 2013 at the Audie L. Murphy VA Hospital in San Antonio, Texas, as well as the associated Balcones Heights and Frank Tejada VA Outpatient Clinics.  

2.  Return the report of a VA lung examination conducted in October 2013 to that examiner, or if he is unavailable, then to another VA medical professional for the preparation of an addendum to the earlier report.  The subject of that addendum should be whether the Veteran's claimed asthma was aggravated by her service-connected allergies, allergic rhinitis, and/or sinusitis.  Provide to the VA examiner the entirety of the Veteran' claims folder, both actual and virtual, for his/her review in connection with this development request.  If further examination is desired by the VA medical professional, such should be undertaken with appropriate notice to the Veteran.  

The VA medical professional is asked to furnish a professional opinion with complete, supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any currently existing asthma of the Veteran was directly caused or aggravated by her service-connected allergies and allergic rhinitis and/or sinusitis?  If it is determined that the claimed disorder was worsened by one or more service-connected disorders, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation. 

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Afford the Veteran a VA neurological examination in order to assess the nature and severity of any impairment of the Veteran's left fifth proximal phalanx both prior to and subsequent to August 9, 2007.  Provide to the VA examiner the entirety of the Veteran's actual and virtual VA claims folder for use in the study of this case.  Such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  

Specific findings as to the extent of any neurological impairment of the left fifth finger are needed, to include specifically what nerve(s), if any, are involved and whether there is paralysis, be it complete or incomplete, of each affected nerve.  The affected nerve(s) are also to be assessed fully in terms of the degree of resulting incomplete paralysis, if any.  All pertinent diagnoses are 

The VA examiner is asked to furnish a professional opinion with complete, supporting rationale as to the following: 

Do the VA's rating criteria utilized for evaluation of the Veteran's service-connected postoperative residuals of a fracture of the left fifth proximal phalanx under Diagnostic Codes 5230 and 8515, and to the extent, if any, that the criteria under Diagnostic Code 8516 are applicable, fully address the Veteran's manifestations and symptomatology?  

Diagnostic Code 5230 affords a 0 percent rating on the basis of limitation of motion.  Diagnostic Codes 8515 and 8516 afford varying ratings on the basis of complete paralysis of the median and ulnar nerves, respectively, as well as mild, moderate, or severe incomplete paralysis of either nerve.  

4.  Return the report of a general medical examination performed in January 2014 to that examiner, or if he is unavailable, then to another VA medical professional, for the preparation of an addendum to the earlier report.  Provide to the examiner or other VA medical professional the entirety of the Veteran's VA claims folder, both actual and virtual, and if any further examination is found to be needed by the VA medical professional, then that should be undertaken with appropriate notice to the Veteran.  

The VA medical professional is asked to furnish professional opinions with a complete, supporting rationale as to each of the following: 

a)  Do the rating criteria utilized for evaluation of the Veteran's service-connected hemorrhoids under Diagnostic Codes 7332 and 7336 fully address the Veteran's manifestations and symptomatology?  

Diagnostic Code 7332 affords a 0 percent rating for impairment of sphincter control of the rectum or anus where it is healed or slight without leakage; compensable ratings are afforded where there is constant slight or occasional moderate leakage, involuntary bowel movements requiring wearing of a pad, extensive leakage, and complete lack of sphincter control.  Diagnostic Code 7336 affords a 0 percent rating for hemorrhoids where they are mild or moderate; compensable ratings are assigned for large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue and frequent occurrences, as well as persistent bleeding and secondary anemia, or with fissures.  

b)  Is it at least as likely as not that the Veteran's service-connected disabilities, alone, (limited to recurrent gastroenteritis and irritable bowel syndrome with fecal drainage, dysuria with frequency of urination and incontinence, disc space disease and spondylosis of the lumbar spine, hemorrhoids, postoperative residuals of a fracture of the left fifth proximal phalanx, sinusitis, allergies, laceration of the right hand, seborrheic dermatitis, and, only if granted on remand, asthma, gastritis, and/or a psychiatric disorder) preclude her 

from obtaining and maintaining substantially gainful employment, based on her educational and occupational background.  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

5.  Again refer the question of extraschedular entitlement for higher initial ratings for postoperative residuals of a fracture of the left fifth proximal phalanx, and hemorrhoids, and for a TDIU, for consideration by the VA's Director, Compensation and Pension Service.  

6.  Lastly, readjudicate the issues remaining on appeal on the basis of all of the evidence of record, including but not limited to the VA treatment records made a part of the electronic file in July 2013, and all dispositive legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period in which to respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




